U.S. Department of Justice
Federal Bureau of Prisons

Program
Statement

OPI: CPD
NUMBER: 5873.06
DATE: 8/6/2003
SUBJECT: Release Gratuities,
Transportation, and Clothing
Rules Effective Date: 6/9/03 & 7/9/03

1. [PURPOSE AND SCOPE §571.20. It is the policy of the Bureau
of Prisons that an inmate being released to the community will
have suitable clothing, transportation to the inmate's release
destination, and some funds to use until he or she begins to
receive income. Based on the inmate's need and financial
resources, a discretionary gratuity up to the amount permitted by
statute may be granted.]
This Program Statement applies primarily to sentenced inmates who
are being released. Detainees housed in Bureau facilities for
other agencies, such as the U.S. Marshals Service (USMS), fall
under those agencies’ responsibility, and this Program Statement
provides information about those procedures.
Planning for release should begin early in an inmate's
confinement, rather than just before release. At initial
classification, and at each subsequent program review, the unit
team is to review the inmate's release plans, including his or
her financial resources.
In addition to meeting any current financial obligations, as
might be required by the Inmate Financial Responsibility Program
(IFRP), each inmate should be encouraged to save funds for
release by saving funds (industrial and performance pay and
outside receipts) in his or her trust fund account.
General information about potential public and private resources
in the community is made available to inmates through the
Admission and Orientation and Release Preparation Programs.
Release planning usually requires coordination with U.S.
Probation Officers, Community Corrections Managers (CCMs), or
[Bracketed Bold - Rules]
Regular Type - Implementing Information

PS 5873.06
8/6/2003
Page 2
Community Corrections Center (CCC) staff, all of whom may have
information about specific community resources available in an
inmate's release community.
A release gratuity cannot provide for an inmate's entire release
needs and is only intended to supplement other resources that may
be available. Sound correctional judgement should be applied to
the need and approval of a gratuity. By planning well for the
use of release gratuity funds, this will help assure that funds
are available for those inmates who truly need financial
assistance and for whom such resources are not otherwise
available.
!

Inmates whose offenses were committed prior to
November 1, 1987, may be authorized a gratuity not to exceed
$100 (18 U.S.C. § 4281).

!

Inmates whose offenses were committed on or after
November 1, 1987, may be authorized a discretionary gratuity
of up to $500, based upon the inmate's needs and financial
resources (18 U.S.C. § 3624(d)).

Unit staff may recommend, with the Case Management Coordinator’s
approval, a release gratuity up to $250. When unit staff believe
that a gratuity in excess of $250 is warranted, the Warden's
approval is required.
2. SUMMARY OF CHANGES. The following are highlights of this
revised Program Statement:
!

Rules language regarding gratuities for aliens was modified
and

!

Instructions on how to determine the amount of gratuities
for inmates were added.

3. PROGRAM OBJECTIVES.
are:

The expected results of this program

a. Each sentenced inmate released from a Bureau institution
will be provided clothing, transportation to the release
destination, and appropriate funds based upon the inmate's
release needs and budgetary and statutory limitations.
b. Sentenced inmates being released to detainers will be
provided a sufficient amount of funds to assist with their
immediate release needs.

PS 5873.06
8/6/2003
Page 3
DIRECTIVES AFFECTED

4.

a.

Directive Rescinded
PS 5873.05

b.

Release Gratuities, Transportation and
Clothing (9/4/96)

Directives Referenced
PS 5290.14
PS 5325.06
PS 5380.07
PS 7300.09
PS 7310.04

Admission and Orientation Program (4/3/03)
Release Preparation Program, Institution
(3/4/02)
Financial Responsibility Program, Inmate
(1/3/00)
Community Corrections Manual (1/12/98)
CCC Utilization and Transfer Procedures
(12/16/98)

c. Rules cited in this Program Statement are contained in
28 CFR §§ 571.20 through 571.22.
5.

STANDARDS REFERENCED

a. American Correctional Association 3rd Edition Standards for
Adult Correctional Institutions: 3-4393
b. American Correctional Association Standards for Adult
Correctional Boot Camp Programs: 1-ABC-4G-15
c. American Correctional Association 3rd Edition Standards for
Adult Local Detention Facilities: 3-ALDF-4G-07
d. American Correctional Association 2nd Edition Standards for
the Administration of Correctional Agencies: None
6. PRETRIAL/HOLDOVER/AND/OR DETAINEE PROCEDURES. Procedures
contained in this Program Statement apply to all designated
inmates. Procedures specifically for pretrial inmates are
contained in Section 9 of this Program Statement.
This Program Statement does not apply to holdover inmates.
However, if an inmate is released while in holdover status, the
writ institution and the parent institution should coordinate
their efforts to ensure that all release paperwork, including a
decision on appropriate gratuity, is prepared. Procedures for
detainees are contained in Section 7.e. of this Program
Statement.
7.

[PROCEDURES §571.21

PS 5873.06
8/6/2003
Page 4
a. An inmate is eligible for a gratuity as determined by the
availability of personal and community resources. Greater
consideration may be given to an inmate without funds or
community resources.]
The following factors are to be considered in making a decision
regarding a gratuity for a sentenced federal inmate:
!

Institution resources (for example: Veterans Benefits,
Performance Pay, or bank savings);

!

The inmate’s trust fund balance and phone credit
balance, if applicable, as both sources of funds are
made available to the inmate upon release;

!

Community resources (for example: CCC, family,
employment, or other public and private assistance
programs);

!

Immediate release needs such as transportation,
clothes, union initiation fees or dues, etc.;

!

Available resources of the institution;

!

IFRP participation (Ordinarily, an inmate’s refusal to
participate results in the inmate not receiving a
release gratuity unless one is approved specifically by
the Warden. When a non-participating inmate's need for
funds is exceptionally great, the unit team may
recommend to the Warden that a gratuity be given); and

!

Inmate spending habits.

[b. A federal prisoner boarded in a non-federal facility is
eligible for a release gratuity. The director of the non-federal
facility housing federal inmates or the community corrections
manager shall determine the amount of release gratuity in
accordance with the purpose and scope of this regulation for
federal inmates housed in non-federal facilities.]
!

The USMS will provide release funds for federal inmates
boarded in a non-federal facility out of the Support of
Prisoners budget with reimbursement by the Bureau or

PS 5873.06
8/6/2003
Page 5
!

The release funds will be provided in accordance with
the contract provisions with the non-federal facility.

[c. An inmate who is without personal funds may receive a
gratuity when transferred to a community corrections center. The
amount shall enable the inmate to care for needs in transit and
allow for the purchase of necessary personal items upon arrival.]
[d. Staff shall provide the inmate released to a detainer with
information on how to apply for a gratuity if released prior to
expiration of the federal sentence.]
When an inmate is being released via parole or mandatory
release to a detainer, staff will complete section 1 of the
Certificate Entitling Prisoner to Gratuities (BP-S379.058) and
provide the partially completed form to the inmate (not
applicable to supervised release cases). The inmate is to
complete section 2.
The inmate should be advised upon completing his or her state
sentence, that the detaining authority is to complete section 3
and then mail the completed form to the federal institution from
which the inmate was released.
[e. Staff will ensure that each alien released to immigration
authorities for the purpose of release or transfer to a community
corrections center has $10 cash. This provision does not apply
to aliens being released for the purpose of deportation,
exclusion, or removal, or to aliens detained or serving 60 days
or less in contract facilities.]
No gratuity is necessary for an alien who, upon the expiration
of sentence, will be transferred to a Bureau-operated immigration
detention facility (for example, the Federal Detention Center,
Oakdale, Louisiana). Likewise, no gratuity is necessary for an
alien who is physically released to an immigration detainer and
has $10 or more in personal funds.
8.

[RELEASE CLOTHING AND TRANSPORTATION §571.22

a. Staff shall provide release clothing appropriate for the
time of year and the inmate's geographical destination. Upon
request, work clothing will be provided. Nonavailability of work
clothing may limit this practice.
b. Inmates transferring to a community corrections center will
be provided adequate clothing to complete a job search and

PS 5873.06
8/6/2003
Page 6
perform work. Additionally, an outer garment, seasonably suited
for the geographical destination will be provided.]
When an inmate chooses to have release clothing mailed or
brought to the institution from sources in the community, the
inmate or the inmate's family will bear the costs associated with
this expense (i.e. - clothing costs, mailing costs, etc.).
[c. Transportation will be provided to an inmate's place of
conviction, or to his/her legal residence within the United
States or its territories.]
If an inmate chooses to use transportation other than what the
Bureau provides, the inmate or the inmate's family must pay the
entire transportation cost; the Bureau will absorb no part of
that cost.
9. PROCEDURES FOR PRETRIAL RELEASEES. The United States Code
provides instructions regarding release procedures when a person
is arrested but not indicted, indicted but not convicted, or
released to probation.
a. Dismissal of Charges. The court may direct the USMS to
provide persons arrested but not indicted, or indicted but not
convicted, with transportation and subsistence to the place of
arrest, or, at his or her election, to the place of his or her
bona fide residence if such cost is not greater than to the place
of arrest (refer to 18 U.S.C. § 4282 for further information).
b. Release to Probation. The court may direct the USMS to
furnish a prisoner on probation with transportation to the place
to which the prisoner is required to proceed under the terms of
his or her probation. The court may also direct the USMS to
furnish the prisoner with an amount of money for subsistence to
his or her destination (refer to 18 U.S.C. § 3604 for offenses
committed on or after November 1, 1987, and 18 U.S.C. § 4283 for
offenses committed prior to November 1, 1987).
Ordinarily, the Bureau provides an inmate with adequate clothing
upon release, unless clothing worn at the time of commitment is
available and suitable for re-issuance.

/s/
Harley G. Lappin
Director

